Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.

Response to Amendment
The amendment filed February 2, 2021 has been entered.  Claims 12, 21, 27 are amended.  Claims 1-11, 20, 26 are canceled.  Currently, claims 12-19, 21-25, 27-29 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed February 2, 2021, with respect to the rejection(s) of claim(s) 12-19, 21-25 and 27-29 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kircher, JR. et al. (US PG Pub 2010/0292634) and Renirie et al. (US Pat 5,741,211).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 19, 21-22, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kircher, JR. et al. (US PG Pub 2010/0292634) in view of Renirie et al. (US Pat 5,741,211) and Schindhelm et al. (US PG Pub 2014/0364758).
Regarding claims 12-14, 19, 21-22, 27, Kircher, JR. et al. discloses a medical system comprising an implanted first sensor 108 configured to produce a first value for an analyte ([0063]); an implanted second sensor 108 different from the first sensor, the second sensor configured to produce a second value for the analyte ([0062]); and a controller 122 configured to receive the first and second values .

Claims 17-18, 25, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kircher, JR. et al. (US PG Pub 2010/0292634) in view of Renirie et al. (US Pat 5,741,211) and Schindhelm et al. (US PG Pub 2014/0364758) as applied to claims 12-14, 19, 21-22, 27 above, and further in view of Koo et al. (US PG Pub 2016/0363550).
Regarding claims 17-18, 25, 28-29, Kircher, JR. et al. discloses use of multiple sensors to facilitate the detection of errors or malfunctions ([0063]) but does not expressly disclose the details of how these errors or malfunctions are determined.  Koo et al. teaches a medical system comprising a first sensor 306 and a second sensor 22 for measuring analyte values, where a controller creates a blended analyte value from the first value and the second value that reduces sensor errors (“The measurement results collected by the individual sensor windows can then be stitched together for a comprehensive result.” [0084], “the measurement or detection device 300 is configured to reject bad samples through the use of secondary sensors to detect negative conditions that may cause errors in the analyte measurement” [0085]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kircher, JR. et al. to try creating a blended analyte value from the first value and the second value as taught by Koo et al. in order to provide a more comprehensive measurement parameter that rejects bad samples that could cause errors in the measurement ([0084-0085]).

Claims 15-16, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kircher, JR. et al. (US PG Pub 2010/0292634) in view of Renirie et al. (US Pat 5,741,211) and Schindhelm et al. (US PG Pub 2014/0364758) as applied to claims 12-14, 19, 21-22, 27 above, and further in view of Heikenfeld et al. (US PG Pub 2018/0153451).
Regarding claims 15-16, 23-24 Kircher, Jr. et al. does not expressly disclose data from the first sensor is used for trend analysis of data from the second sensor, or data from the second sensor is used for trend analysis of data from the first sensor.  Heikenfeld et al. teaches a system of detecting analyte parameters (“glucose”) using a plurality of sensors, and using the sensed data to generate trended information ([0102]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kircher, JR. et al. with the teachings of generating trended information using a plurality of analyte sensors as taught by Heikenfeld et al. in order to more easily determine when there is a sharp change in analyte concentration ([0102]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ERICA S LEE/Primary Examiner, Art Unit 3792